                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

GLENN HEAGERTY,                          )
                                         )
      Plaintiff,                         )
                                         )
v.                                       )        CIVIL ACTION FILE NO.
                                         )        1:18-cv-01233-CAP-CMS
EQUIFAX INFORMATION                      )
SERVICES LLC and NATIONAL                )
CONSUMER TELECOM &                       )
UTILITIES EXCHANGE, INC.,                )
                                         )
      Defendants.                        )

             REPLY BRIEF IN SUPPORT OF PLAINTIFF’S
       MOTION TO STRIKE THE DECLARATION OF MERYL ROPER

      Plaintiff Glenn Heagerty respectfully submits the following reply brief in

support of his Motion to Strike the Declaration of Meryl Roper:

                                INTRODUCTION

      Federal Rule of Civil Procedure 6(c)(2) has two purposes: (1) to prevent

unfair surprise and (2) to allow Courts to resolve motions on their merits. Cardenas

v. Dorel Juvenile Group, Inc., 230 F.R.D. 635, 636 (D. Kan. 2005).      Defendants

undermined both of these purposes by filing Ms. Roper’s Declaration with the

Reply Brief in support of their Motion for Summary Judgment. Contrary to

Defendants’ characterization, the testimony in Ms. Roper’s Declaration does not

simply “clarify a misstatement” that she made in a July 16, 2016 email to Mr.



                                        -1-
Heagerty. Instead, Ms. Roper flatly contradicts material representations that she

made to Mr. Heagerty in that email. Because Ms. Roper’s Declaration was filed

with Defendants’ Reply Brief, Mr. Heagerty has no way to rebut it with evidence

or argument, thereby prejudicing Mr. Heagerty and leaving the Court to decide

Defendants’ Motion based on an incomplete record.

                 ARGUMENT AND CITATION OF AUTHORITY

      In their response to Mr. Heagerty’s Motion to Strike, Defendants argue that

they are not “clairvoyant” and could not have foreseen the need to file a

declaration from Ms. Roper until after receiving Mr. Heagerty’s response to their

Motion for Summary Judgment. Defendants’ Brief, p. 2. In support of that

argument, Defendants cite Mattress Safe, Inc. v. J. T. Eaton & Co., Inc., No. 1:18-CV-

2915-MHC, 2019 U.S. Dist. LEXIS 115524 (N.D. Ga. January 15, 2019) and similar

cases, which stand for the proposition that a movant may make “supplemental

record submissions” with a reply brief in order to rebut “specific arguments raised

by the nonmoveant’s opposition brief.” Id. at *7. While Defendants’ reading of

Mattress Safe and the cases cited therein is accurate, their attempt to make the facts

of this case fit that law is unpersuasive.

      As the Court knows, the parties in this case filed cross motions for summary

judgment, which, in many ways, are mirror images of each other. In his Motion

for Partial Summary Judgment and supporting Declaration, Mr. Heagerty



                                             -2-
unequivocally took the positions that: (1) Ms. Roper was acting as legal counsel to

both Equifax and NCTUE and (2) based on a July 12, 2016 email Mr. Heagerty

received from Ms. Roper, NCTUE personnel were aware of the fact that Equifax

was accessing improperly accessing his (Mr. Heagerty’s) NCTUE credit file.

Docket #48-3, p. 4 of 20, ¶ 12 and p. 14 of 20. Ms. Roper’s Declaration directly

contradicts both of these propositions. Ms. Roper now claims (1) that she was not

representing NCTUE in July 2016 and (2) that her July 12, 2016 email to Mr.

Heagerty was factually “incorrect.” Docket #71-1, ¶¶ 4-6.

      The problem in this case is that that Defendants did not file Ms. Roper’s

Declaration in response to Mr. Heagerty’s Motion for Partial Summary Judgment.

If they had done so, then Mr. Heagerty would have had an opportunity to address

the Roper Declaration in his reply.      Instead, Defendants filed Ms. Roper’s

Declaration with the reply in support of their Motion for Summary Judgment,

thereby preventing Mr. Heagerty from offering any response whatsoever and

undercutting the purposes of Rule 6(c)(2).

      These facts also distinguish the authorities cited by Defendants. In Mattress

Safe, the Court expressly stated that declarations submitted on reply must be

“limited to addressing an argument initiated” in response to the motion. 2019 U.S.

Dist. LEXIS 115524 at *8. Here, Mr. Heagerty did not “initiate” his arguments

(regarding Ms. Roper’s representation of NCTUE and NCTUE’s knowledge of



                                       -3-
Equifax’s inquiries on his credit file) in response to Defendants’ Motion for

Summary Judgment. Those arguments were initiated earlier in the briefing cycle,

i.e. when Mr. Heagerty filed his Motion for Partial Summary Judgment. Thus,

Defendants did not need to be “clairvoyant” to know that the issues of Ms. Roper’s

representation of NCTUE and NCTUE’s knowledge of the inquiries on Mr.

Heagerty’s file were “in play.” Defendants only needed to read the Brief and

Declaration filed in support of Mr. Heagerty’s Motion for Partial Summary

Judgment.

      It is true, as Defendants point out on page 6 of their Brief, that the issues of

Ms. Roper’s representation of NCUTE and NCTUE’s knowledge of Equifax’s

improper inquires on Mr. Heagerty’s NCTUE credit file arise in two different

contexts. Mr. Heagerty argues those points in support of his contention that

NCTUE willfully violated the FCRA, while Defendants argue those points with

regard to Mr. Heagerty’s claim for emotional distress. But that is a distinction

without a difference. The arguments regarding Ms. Roper’s representation of

NCTUE and NCTUE’s knowledge of Equifax’s improper inquiries on Mr.

Heagerty’s NCTUE file were initiated in Mr. Heagerty’s Motion for Partial

Summary Judgment.        Because Defendants delayed and filed Ms. Roper’s

Declaration with the Reply Brief in Support of their Motion for Summary




                                         -4-
Judgment, Mr. Heagerty was denied both the opportunity to address the

testimony in Ms. Roper’s Declaration and the arguments based thereon.

                                 CONCLUSION

      In light of the foregoing, Mr. Heagerty respectfully requests that his Motion

to Strike the Declaration of Meryl Roper be granted.

      This 5th day of August, 2019.

 MCRAE BERTSCHI & COLE LLC                   /s/ Craig E. Bertschi
 Suite 200, 1350 Center Drive                Craig E. Bertschi
 Dunwoody, Georgia 30338                     Georgia Bar No. 055739
                                             ceb@mcraebertschi.com
 Counsel for Plaintiff                       678.999.1102

                                             Charles J. Cole
                                             Georgia Bar No. 176704
                                             cjc@mcraebertschi.com
                                             678.999.1105




                                       -5-
